—In a proceeding pursuant to CPLR article 78, the appeals are from (1) a judgment of the Supreme Court, Suffolk County, dated September 20, 1978, which granted the petition, declared the resolution of the Suffolk County Legislature purporting to repeal the appointment of petitioner as a member of the Vanderbilt Museum Commission to be null and void and declared the resolution appointing petitioner a member of the said commission to be in full force and effect, and (2) an order of said court, dated December 12, 1978, which denied a motion, in effect, to vacate the judgment. Judgment and order affirmed, without costs or disbursements. It would be inappropriate for this court in this proceeding to decide whether the Legislature intended that petitioner be appointed to the four-year term, rather than either of the other two persons who were so appointed. Petitioner did not name those other persons as parties to the proceeding, nor did the appellants seek to have them joined. Due process requires that those appointees be given an opportunity to contest the claim that Greshin was appointed to a four-year term, a result which can be accomplished in the new CPLR article 78 proceeding instituted by petitioner, in which all the necessary parties have been joined. O’Connor, J. P., Rabin, Gulotta and Shapiro, JJ., concur.